26 So.3d 691 (2010)
M.S., Appellant,
v.
DEPARTMENT OF CHILDREN & FAMILY SERVICES, Appellee.
No. 3D09-2202.
District Court of Appeal of Florida, Third District.
February 3, 2010.
Joseph P. George, Criminal Conflict & Civil Regional Counsel, Third Region, and Kevin Coyle Colbert, for appellant.
Karla Perkins, Assistant District Legal Counsel, for Department of Children & Family Services, and Hillary S. Kambour, for Guardian ad Litem Program.
Before COPE, GERSTEN, and LAGOA, JJ.
PER CURIAM.
Affirmed. See L.M. v. Dep't of Children & Family Servs., 963 So.2d 871 (Fla. 3d DCA 2007).